                                    Case 2:19-cv-09436-CJC-E Document 257-3 Filed 01/24/20 Page 1 of 4 Page ID #:3502



                                       1   Elizabeth V. McNulty (Bar No. 192455)
                                           emcnulty@efstriallaw.com
                                       2   Christine Diaz Reynolds (Bar No. 265566)
                                       3   creynolds@efstriallaw.com
                                           EVANS FEARS & SCHUTTERT LLP
                                       4   4440 Von Karman Avenue, Suite 250
                                           Newport Beach, California 92660
                                       5   Telephone: (949) 301-9463
                                           Facsimile: (949) 966-0706
                                       6

                                       7   Attorneys for Specially Appearing Defendant
                                           JAGUAR LAND ROVER
                                       8   AUTOMOTIVE PLC
                                       9

                                      10                           UNITED STATES DISTRICT COURT
                                      11                          CENTRAL DISTRICT OF CALIFORNIA
4440 Von Karman Avenue, Suite 250




                                      12   JAMES LAUKAT and MISUN                  Case No. CV 19-09436-CJC(Ex)
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                      13   LAUKAT,
                                                                                   DECLARATION OF KEITH
                                      14                     Plaintiffs,           BENJAMIN IN SUPPORT OF
                                                                                   MOTION TO DISMISS JAGUAR
                                      15                                           LAND ROVER AUTOMOTIVE PLC
                                                  vs.                              OR, IN THE ALTERNATIVE,
                                      16                                           MOTION TO QUASH SERVICE OF
                                           ABB, INC., et al., and DOES 1-400,      SUMMONS
                                      17
                                                             Defendants.           HEARING DATE: March 2, 2020
                                      18                                           TIME:         1:30 p.m.
                                      19                                           JUDGE:     Hon. Cormac Carney
                                                                                   COURTROOM: 7C
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28   DECLARATION OF KEITH BENJAMIN
                                           MOTION TO DISMISS OR, IN THE
                                           ALTERNATIVE, QUASH SERVICE OF SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257-3 Filed 01/24/20 Page 2 of 4 Page ID #:3503



                                       1                          DECLARATION OF KEITH BENJAMIN
                                       2          1.      I, Keith Benjamin, pursuant to 28 U.S.C. § 1746, swear on this date,
                                       3   January 23, 2020, under penalty of perjury, that the foregoing is true and correct.
                                       4          2.      I am a citizen and resident of England, United Kingdom. I am over the
                                       5   age of eighteen (18) and have actual knowledge of the matters set forth herein and
                                       6   if called to testify would competently be able to do so.
                                       7          3.      I am the Company Secretary of Jaguar Land Rover Automotive plc
                                       8   (“JLRAplc”).        In this capacity, I am required and have obtained personal
                                       9   knowledge regarding the corporate entity status of JLRAplc and its relationship
                                      10   with other related entities.
                                      11          4.      JLRAplc is a public limited company incorporated under the laws of
4440 Von Karman Avenue, Suite 250




                                      12   England and Wales (Company No. 06477691) and maintains its headquarters in
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                      13   Whitley, Coventry, United Kingdom.
                                      14          5.      JLRAplc's trading activity is listed as a holding company and its
                                      15   shareholder is TML Holdings PTE. Ltd. JLRAplc is the shareholder of Jaguar
                                      16   Land Rover Holdings Limited, which is also a holding company and is in the
                                      17   business of manufacturing and selling luxury motor vehicles.
                                      18          6.      Currently, JLRAplc employs four (4) employees, none of whom are
                                      19   located in California.
                                      20          7.      JLRAplc does not maintain an office or other facility in California.
                                      21          8.      JLRAplc is a foreign parent company of defendant Jaguar Land Rover
                                      22   North America, LLC (“JLRNA-LLC”).
                                      23          9.      JLRAplc is not an alter ego of JLRNA-LLC.
                                      24          10.     At all relevant times, JLRAplc has neither exercised control over the
                                      25   internal affairs of JLRNA-LLC nor dictated how JLRNA-LLC will be operated on
                                      26   a day-to-day basis.
                                      27   ///
                                      28
                                           DECLARATION OF KEITH BENJAMIN
                                           MOTION TO DISMISS OR, IN THE ALTERNATIVE,   -2-
                                           QUASH SERVICE OF SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257-3 Filed 01/24/20 Page 3 of 4 Page ID #:3504



                                       1          I declare pursuant to 28 U.S. Code Section 1746 and under the penalty of
                                       2   perjury of the laws of the State of California that the foregoing Declaration is true
                                       3   and correct.
                                       4          Executed on this the 23rd day of January, 2020 at Coventry, United Kingdom.
                                       5

                                       6

                                       7

                                       8

                                       9

                                      10

                                      11
4440 Von Karman Avenue, Suite 250




                                      12
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           DECLARATION OF KEITH BENJAMIN
                                           MOTION TO DISMISS OR, IN THE ALTERNATIVE,   -3-
                                           QUASH SERVICE OF SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257-3 Filed 01/24/20 Page 4 of 4 Page ID #:3505



                                       1                                      PROOF OF SERVICE
                                       2         I am employed in the County of Orange, State of California. I am over the
                                           age of 18 and not a party to the within action; my business address is 4440 Von
                                       3   Karman Avenue, Suite 250, Newport Beach, California, 92660.
                                       4        On January 24, 2020, I served, in the manner indicated below, the foregoing
                                           document described as: DECLARATION OF KEITH BENJAMIN IN
                                       5   SUPPORT OF MOTION TO DISMISS JAGUAR LAND ROVER
                                           AUTOMOTIVE PLC OR, IN THE ALTERNATIVE, MOTION TO QUASH
                                       6   SERVICE OF SUMMONS on the interested parties in this action as follows:
                                       7
                                                BY ELECTRONIC TRANSMISSION: ELECTRONIC COURT
                                       8         FILING (ECF): the above-entitled document to be served electronically
                                                 through the United States District Court, Central District ECF website,
                                       9
                                                 addressed to all parties appearing in the Court’s ECF service list. A copy
                                      10         of the “Filing Receipt” PAGE will be maintained with the original
                                                 document in our office.
                                      11
                                                (FEDERAL) I declare that I am employed in the office of a member of the
4440 Von Karman Avenue, Suite 250




                                      12         bar of this court at whose direction the service was made.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                      13
                                                  I declare under penalty of perjury under the laws of the State of California
                                      14   that the above is true and correct. Executed on January 24, 2020 at Newport Beach,
                                           California.
                                      15

                                      16
                                                                               ____________________________
                                      17                                        Lorry Abercrombie
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           DECLARATION OF KEITH BENJAMIN
                                           MOTION TO DISMISS OR, IN THE ALTERNATIVE,    -4-
                                           QUASH SERVICE OF SUMMONS
